Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 1/31/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, and 14 have been amended, claims 9-13 have been cancelled, and claims 21-25 are new. Claims 1-8 and 14-25 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-8 and 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 14 – 20 are drawn to a system for assigning entities to groups and evaluating the entities within the groups, which is within the four statutory categories (i.e., machine). Claims 1 - 8 and 21-25 are drawn to a method for assigning entities to groups and evaluating the entities within the groups, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
14. a system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; 
program instructions to assign each of a plurality of entities to one of a plurality of groups; and 
program instructions to, for each of the plurality of groups: 
for each of the entities in the group, determine information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity into a computer data structure using a genetic algorithm; 
determine a ranking of each of the entities in the group based on the encoded information about each of entity in the group; 
cross over portions of the encoded information of pairs of entities occupying adjacent positions in the ranking; and 
measure fitness of each of the entities in the group, 
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because assigning entities to a group, and then for each group, determining information about each entity which includes a model of an environment of the entity and using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on the encoded information, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity is an observation/evaluation/ judgment/analysis that can be performed in the human mind; but for the recitation of generic computer components (i.e. a hardware processor, computer readable memory and a computer readable storage medium).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 14 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 14, because the only difference between Claims 1 and 14 is that Claim 1 recites a method, whereas Claim 14 recites an apparatus with a processor, memory, and storage medium, which as discussed below are deemed to merely be “additional elements”.  
Dependent claims 2-8 and 15-25 include other limitations for example claims 2 & 15 recite grouping entities based on a determined similarity, claims 3 & 16 recite applying a density estimators to the entities, claims 4-6 & 17-20 recite identifying outlier entities and removing them from the group and adding them to another group/new group, claims 7 and 20 recite additional details as to what is included in the encoded information, claim 8 recites selecting an entity from the entities, extracting information about cognitive signals from the entity and further details regarding what information is crossed over, claims 21-23 recite additional details about how the active signals are applied, how information is extracted by analyzing captured images, claims 24-25 recite additional details about the model of the environment of the entity; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 14.
The generic recitation of using a convolutional neural network in claim 23 and/or a deep learning model of claims 24 and 25 being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-8 and 14-25 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
14. a system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
program instructions to assign each of a plurality of entities to one of a plurality of groups (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
program instructions to, for each of the plurality of groups: 
for each of the entities in the group, determine information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity into a computer data structure using a genetic algorithm (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); 
determine a ranking of each of the entities in the group based on the encoded information about each of entity in the group; 
cross over portions of the encoded information of pairs of entities occupying adjacent positions in the ranking (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
measure fitness of each of the entities in the group, 
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).  

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of assigning entities to a group, and then for each group, determining information about each entity which includes a model of an environment of the entity and using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on the encoded information, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity by utilizing a general purpose a hardware processor, computer readable memory and a computer readable storage medium;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]-[0065] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a hardware processor, computer readable memory and a computer readable storage medium) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “program instructions to, ... determine information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity using a genetic algorithm”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-8 and 14-25 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0065] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0023]-[0024] discloses that the aspects of the present invention are performed by a general purpose computer which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of assigning entities to a group, and then for each group, determining information about each entity which includes a model of an environment of the entity and using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on the information, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity by utilizing a general purpose a hardware processor, computer readable memory and a computer readable storage medium;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “program instructions to, ... determine information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity using a genetic algorithm”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing general purpose a hardware processor, computer readable memory and a computer readable storage medium; 
The dependent claims 2-8 and 15-25 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 & 15 recite grouping entities based on a determined similarity, claims 3 & 16 recite applying a density estimators to the entities, claims 4-6 & 17-20 recite identifying outlier entities and removing them from the group and adding them to another group/new group, claims 7 and 20 recite additional details as to what is included in the encoded information, claim 8 recites selecting an entity from the entities, extracting information about cognitive signals from the entity and further details regarding what information is crossed over, claims 21-23 recite additional details about how the active signals are applied, how information is extracted by analyzing captured images, claims 24-25 recite additional details about the model of the environment of the entity; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the entity information) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-8 and 14-25 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., (2007), Matching Patient Records to Clinical Trials Using Ontologies (hereinafter “Patel”) in view of Haupt et al, (2004), Practical Genetic Algorithms (hereinafter “Haupt”) and further in view of US 2019/0189286 to Grady.
Regarding claim 1, Patel discloses a method comprising: assigning, by a computing device, each of a plurality of entities to one of a plurality of groups (6.2 Results with the 1 Year Dataset & Table 6 disclose assigning by the computing system discussed in 6 Evaluation each of a plurality of patients to a plurality of groups, e.g., Group “NCT00084266” has 1018 patients assigned to the group.).
Patel does not disclose for each of the plurality of groups: 
for each of the entities in the group, determining, by the computing device, information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity into a computer data structure using a genetic algorithm; 
determining a ranking, by the computing device, of each of the entities in the group based on the encoded information about each entity in the group; 
crossing over, by the computing device, portions of the encoded information of pairs of entities occupying adjacent positions in the ranking; and 
measuring, by the computing device, fitness of each of the entities in the group.

Haupt teaches that it was old and well known in the art of analyzing populations, before the effective filing date of the claimed invention, for each of the entities in the group, determining, by the computing device, information about the entity and encoding the determined information about the entity into a computer data structure using a genetic algorithm (p. 27: 2.1- GENETIC ALGORITHMS: NATURAL SELECTION ON A COMPUTER teaches using a computer to determine a trait sought after by entities in the population, in the example used by Haupt it is the loudest bark, and then encoding it as a binary sequence, i.e., a chromosome, associated with the entity utilizing a genetic algorithm, utilizing a computer to encode the binary sequence is interpreted as including encoding the information into a computer data structure. See also Fig. 2.1 on p. 28. Examiner notes that p. 1: Introduction to Optimization states that a computer is utilized for performing genetic algorithms.); 
determining a ranking, by the computing device, of each of the entities in the group based on the encoded information about each entity in the group (p. 36: 2.2.3 The Population - 2.2.4- Natural Selection teaches determining a ranking for each entity where entities are represented as chromosomes and the ranking is based on cost which is based on the encoded information. See also Fig. 2.1 on p. 28 which discloses that each dog receives a rating, i.e., a ranking and Fig. 2.9 on p. 37 which illustrates a determined cost/ranking. Examiner notes that p. 1: Introduction to Optimization states that a computer is utilized for performing genetic algorithms.); 
crossing over, by the computing device, portions of the encoded information of pairs of entities occupying adjacent positions in the ranking (p. 41-42: 2.2.6 Mating teaches crossing over bits of the chromosome, the above discussed encoded information, from two parents to create offspring, i.e., from pairs of entities; Table 2.7 on p. 42 illustrates that chromosomes 3 and 2 and 3 and 4 are chosen as parents for crossing over information which as discussed on p. 39: 2.25 – Selection & Table 2.5 Rank weighting chromosomes 2&3 are in adjacent positions in the ranking as are 3&4. Examiner notes that p. 1: Introduction to Optimization states that a computer is utilized for performing genetic algorithms.); and 
measuring, by the computing device, fitness of each of the entities in the group (p. 30: 2.2.1 Selecting the Variables and the Cost Function teaches that fitness and cost are equivalent terms; p. 37: Table 2.3 depicts the calculated/measured cost/fitness of each entity which is represented by a chromosome; p. 31 discusses calculating the cost of each entity which is represented by a chromosome. Examiner notes that p. 1: Introduction to Optimization states that a computer is utilized for performing genetic algorithms.) to aid in optimizing variables and maximize fitness of a population as well the additional reasons in the bulleted list. See Haupt pp.22-23: 1.5 THE GENETIC ALGORITHM.
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing populations before the effective filing date of the claimed invention to modify the method of assigning patients to a clinical trial group by analyzing populations disclosed by Patel to incorporate the enumerated steps of performing a genetic algorithm including encoding information, determining a ranking, crossing over, and measuring fitness as taught by Haupt in order to aid in optimizing variables and maximize fitness of a population as well the additional reasons in the bulleted list, e.g., see Haupt pp.22-23: 1.5 THE GENETIC ALGORITHM, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Grady teaches that it was old and well known in the art of assigning patients to groups, before the effective filing date of the claimed invention, for information about the entity which includes a model of an environment of the entity ([0041] discloses that patients are selected for a cohort based on a variety of characteristics including patient environment characteristics, interpreted as a model of an environment of the entity).
Therefore, it would have been obvious to one of ordinary skill in the art of assigning patients to groups before the effective filing date of the claimed invention to modify the method of assigning entities to groups including utilizing a genetic algorithm that encodes determined entity information disclosed by the modified combination of Patel/Haupt to incorporate for information about the entity which includes a model of an environment of the entity as taught by Grady in order to properly represent a target population, e.g., see Grady [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 7, depending on claim 1, the modified combination of Patel/Haupt further discloses wherein the encoded information includes information on a therapy in a clinical trial (Patel p. 821 - 3.4 Abox Construction: discloses associating a drug, i.e., therapy, with a patient when they are actively using it and Patel p. 825 - 6.1 Validation with a 100 Patient Dataset: discloses utilizing the drug status of a patient for selection in a clinical trial. This disclosure is interpreted as drug/therapy being a variable for clinical trial selection. Haupt p.27 2.1: teaches that variables of the population are encoded to perform the genetic algorithm). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Haupt with Patel for the same reasons discussed above in claim 1.

Claim 14 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of US 2010/0332258 to Dahlke et al (hereinafter “Dahlke”)
Regarding claim 2, depending on claim 1, the modified combination of Patel/Haupt/Grady does not disclose, for each of the plurality of groups, agglomerating, by the computing device, the entities in the group based on a determined level of similarity.
Dahlke teaches that it was old and well known in the art of clinical trial selection, before the effective filing date of the claimed invention, for each of the plurality of groups, agglomerating, by the computing device, the entities in the group based on a determined level of similarity (Abstract teaches creating patient clusters, i.e., agglomerating, based on patient similarity) to help aid in improving clinical trial recruitment. See Dahlke Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trial selection before the effective filing date of the claimed invention to modify the method of cohort selection disclosed by the modified combination of Patel/Haupt/Grady to incorporate agglomerating, i.e., clustering of entities in a group based on a determined level of similarity as taught by Dahlke in order to help aid in improving clinical trial recruitment, e.g., see Dahlke Abstract, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of Grady and further in view of Dahlke and further in view of Konopka, Bogumil M et al. “Exploratory data analysis of a clinical study group: Development of a procedure for exploring multidimensional data.” PloS one vol. 13,8 e0201950. 23 Aug. 2018 (hereinafter “Konopka”).
Regarding claim 3, depending claim 2, the modified combination of Patel/Haupt/Grady/Dahlke do not further disclose, for each of the plurality of groups, applying density estimators, by the computing device, to the entities in the group.
Konopka teaches that it was old and well known in the art of patient data analysis, before the effective filing date of the claimed invention, for each of the plurality of groups, applying density estimators, by the computing device, to the entities in the group (p. 6: Additional cluster analysis discloses utilizing a clustering technique described as being density-based DBSCAN Clustering which is interpreted as being a density estimator) to identify subgroups of patients within a group. See Konopka p. 6: Additional cluster analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of patient data analysis before the effective filing date of the claimed invention to modify the method of cohort selection by analyzing patient data disclosed by the modified combination of Patel/Haupt/Dahlke to incorporate the applying density estimators, by the computing device, to the entities in the group as taught by Konopka in order to identify subgroups of patients within a group, e.g., see Konopka p. 6: Additional cluster analysis, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, the modified combination of Patel/Haupt/Grady/Dahlke/Konopka further discloses, for each of the plurality of groups, identifying, by the computing device, outlier entities and moving the outlier entities out of the group (Konopka pp. 1-2 teaches identifying outliers and removing the outliers from the group).
It would have been obvious to one of ordinary skill in the art of patient data analysis before the effective filing date of the claimed invention to modify the method of cohort selection by analyzing patient data disclosed by the modified combination of Patel/Haupt/Grady/Dahlke/Konopka to incorporate identifying outlier entities and moving the outlier entities out of the group as taught by Konopka in order to assess the heterogeneity of the dataset and so that they do not dominate the outcome, e.g., see Abstract & p. 3 Data exploration procedure, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of Grady and further in view of Dahlke and further in view of Konopka and further in view of Wen Yu and ShengYi Jiang, "A Cluster-based Regrouping approach for Imbalanced data distributions," World Automation Congress 2012, 2012, pp. 121-124 (hereinafter “Yu”).
Regarding claim 5, depending on claim 4, the modified combination of Patel/Haupt/Grady/Dahlke/Konopka teaches removing the outlier, i.e., entity from the group but does not disclose wherein the moving the outlier entities out of the group comprises moving the outlier entities to another group of the plurality of groups.
Yu teaches that it was old and well known in the art of data analysis, before the effective filing date of the claimed invention, for the moving the outlier entities out of the group comprises moving the outlier entities to another group of the plurality of groups (p. 121 last ¶ - 122 first ¶ teaches moving data points in a dataset from one group to another group, e.g., positive or negative groups) to produce better outputs. See Yu 122 first ¶.
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the method of cohort selection by analyzing patient data disclosed by the modified combination of Patel/Haupt/Grady/Dahlke/Konopka to incorporate for the moving the outlier entities out of the group comprises moving the outlier entities to another group of the plurality of groups as taught by Yu in order to produce better outputs, e.g., see Yu 122 first ¶, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding claim 6, depending on claim 4, the modified combination of Patel/Haupt/Grady/Dahlke/Konopka teaches removing the outlier, i.e., entity from the group but does not disclose wherein the moving the outlier entities out of the group comprises moving the outlier entities to a newly created group.
Yu teaches that it was old and well known in the art of data analysis, before the effective filing date of the claimed invention, for the moving the outlier entities out of the group comprises moving the outlier entities to a newly created group (p. 121 last ¶ - 122 first ¶ teaches moving data points in a dataset from one group to a newly created group, e.g., positive or negative groups) to produce better outputs. See Yu 122 first ¶.
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the method of cohort selection by analyzing patient data disclosed by the modified combination of Patel/Haupt/Grady/Dahlke/Konopka to incorporate for the moving the outlier entities out of the group comprises moving the outlier entities to a newly created group as taught by Yu in order to produce better outputs, e.g., see Yu 122 first ¶, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of Grady and further in view of US 2020/0012665 to Das et al (hereinafter Das).
Regarding claim 8, depending on claim 7, the modified combination of Patel/Haupt/Grady further discloses wherein the crossing over the portions of the encoded information comprises crossing over information describing aspects of the therapy in the clinical trial (as discussed above in claim 7, the modified combination of Patel/Haupt teaches encoding information on therapy, i.e., a drug. Haupt p. 42: 2.2.6 - Mating: further teaches passing over bits of the encoded information, e.g., therapy from one parent to its offspring as shown in Fig. 2.11 on p. 42.).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Haupt with Patel for the same reasons discussed above in claim 1.

The modified combination of Patel/Haupt/Grady does not disclose selecting, by the computing device, an entity from the entities; and extracting, by the computing device, information about cognitive signals from the selected entity.
Das teaches that it was old and well known in the art of analyzing patient data, before the effective filing date of the claimed invention, to select, by the computing device, an entity from the entities; and extract, by the computing device, information about cognitive signals from the selected entity ([0023] teaches using system 102 including a computer/processor to extract cognitive stress reports from each of a plurality of selected users).
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing patient data to form groups before the effective filing date of the claimed invention to modify the method of assigning patients to cohorts disclosed by modified combination of Patel/Haupt/Grady to incorporate selecting, by the computing device, an entity from the entities; and extracting, by the computing device, information about cognitive signals from the selected entity as taught by Das in order to provide valuable information about the predictive performance of certain features, e.g., see Das [0003] & [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 21, depending on claim 8, the modified combination of Patel/Haupt/Grady/Das further discloses applying an active signal to the selected entity, wherein: the active signal comprises a stimulus (Das [0044] teaches applying a stimuli to the person performing a task in a video game); and the cognitive signals indicate how the selected entity feels in response to the active signal ([0044] teaches that the extracted cognitive signals indicate how stressed the user is in response to performing the task, i.e., the active signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Das into the modified combination of Patel/Haupt/Grady for at least the same reasons discussed above in claim 8.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of Grady and further in view of Das and further in view of US 2019/0347478 to Sorci et al (hereinafter Sorci).
Regarding claim 22, depending on claim 21, the modified combination of Patel/Haupt/Grady/Das discloses extracting information about cognitive signals of an entity and determining how the selected entity feels in response to the active signal as discussed above in claims 21 and 8. 
The modified combination of Patel/Haupt/Grady/Das does not specifically disclose extracting information about cognitive signals by capturing digital still images or digital video; and determining how the entity feels in response to the active signal by analyzing the digital still images or digital video of the entity.

Sorci teaches that it was old and well known in the art of analyzing patient data, before the effective filing date of the claimed invention, to extract information about cognitive signals by capturing digital still images or digital video; and determine how the entity feels in response to the active signal by analyzing the digital still images or digital video of the entity (Fig. 1B and [0040] teach extracting information about cognitive signals, emotion, by capturing images of people’s reactions to viewing a stimuli and analyzing the images to determine their emotions in reaction to viewing the stimuli).
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing patient data to form groups before the effective filing date of the claimed invention to modify the method of assigning patients to cohorts including extracting cognitive signals of an entity in response to an active signal disclosed by modified combination of Patel/Haupt/Grady/Das to incorporate extracting information about cognitive signals by capturing digital still images or digital video; and determining how the entity feels in response to the active signal by analyzing the digital still images or digital video of the entity as taught by Sorci in order to capture emotions expressed by the face, e.g., see Sorci [0040], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 23, depending on claim 22, the modified combination of Patel/Haupt/Grady/Das/Sorci further discloses wherein the analyzing the digital still images or digital video of the selected entity comprises analyzing the digital still images or digital video of the selected entity using a convolutional neural network (Sorci [0041] discloses using a convolutional neural network for analyzing the captured images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sorci into the modified combination of Patel/Haupt/Grady/Das for at least the same reasons discussed above in claim 22.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haupt and further in view of Grady and further in view of 
Regarding claim 24, depending on claim 1, the modified combination of Patel/Haupt/ Grady does not further disclose wherein the model of the environment of the entity comprises a deep learning model.
Chasko teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a model of the environment of the entity comprises a deep learning model ([0019] teaches utilizing a deep learning model to output a comprehensive injury risk assessment for the environment of a person, i.e., an entity).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of putting entities into groups including a model of an environment of an entity disclosed by the modified combination of Patel/Haupt/Grady to incorporate for the model of the environment of the entity comprises a deep learning model as taught by Chasko in order to identify environmental risks without exposing anyone to the potential risks, e.g., see Chasko [0019], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 25, depending on claim 24, the modified combination of Patel/Haupt/ Grady/Chasko wherein the deep leaning model outputs information about the environment of the entity (Chasko [0019] teaches utilizing a deep learning model to output a comprehensive injury risk assessment for the environment of a person, i.e., an entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chasko into the modified combination of Patel/Haupt/Grady for at least the same reasons discussed above in claim 22.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive.
On p. 7 of the Response Applicant argues that “a model of an environment of the entity” is not a concept performed in the human mind, especially in light of the specification which discloses that deep learning environmental models are used to model the environment of the entity. It is noted that the features upon which applicant relies (i.e., the deep learning model) are not recited in amended claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead the broadest reasonable interpretation of “a model of an environment of the entity” can be performed in the human mind, e.g., a model of an environment of the entity is any description of the entities environment. Even when considering claims 24 and 25 which do recite that the model of the environment includes a deep learning model, this is recited at such a high level of generality and the specification does not expound beyond this high level of generality that the limitations while being identified as an additional element to the abstract idea, merely amount to adding the words apply it and/or amount to generally linking the abstract idea to a general linking the use of the judicial exception to a particular technological environment.
On pp. 7-8 of the Response Applicant argues that the claims do not recite a mental process because the claims recite “encoding the determined information about the entity into a computer data structure using a genetic algorithm” because encoding is inherently a computer technology as is a computer data structure. As discussed above these elements are not identified as being part of the abstract idea so this argument is moot. However, when considering the limitation as an additional element is amounts to nothing more than using a computer as a tool to perform the abstract idea and therefore does not incorporate the abstract idea into a practical application.
Applicant argues that the claims recite an improvement to technology or technical field and thus establish a practical application because the claim recites “encoding the determined information about the entity into a computer data structure using a genetic algorithm” which “improves software by providing a method and system for dynamically creating cohorts using an iterative algorithm within an agile process.” See Response pp. 8-9 and Applicant’s originally filed Specification [0016]. Initially, while the paragraph claims to “improve software” it is unclear what the improvement is. As best can be understood, any improvements resulting from the execution of the software represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of determining non-obvious relationships, e.g., see [0017] of the originally filed Specification) and/or to commerce (i.e., lower costs by determining efficacy, e.g., see [0017] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
On pp. 8-9 Applicant repeats substantially similar arguments for claims 14-20 as for claims 1-8. These arguments are not persuasive for at least the same reasons as discussed above in relation to claim 1.

Applicant’s arguments directed toward the 103 Rejection of claims 1 and 14 in the Response have been fully considered and in light of the amendments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel/Haupt/Grady.
On p. 11 of the Response Applicant states that the combination of Patel/Haupt “does not teach or suggest "for each of the entities in the group, determining, by the computing device, information about the entity which includes a model of an environment of the entity and encoding the determined information about the entity into a computer data structure using a genetic algorithm"” of claim 1. As discussed above it is the combination of Patel/Haupt/Grady that teaches and suggests this amended limitation. The same is true for claim 14. See Response pp. 12-13.

 On p. 12 of the Response Applicant states that the combination of Patel/Haupt “does not teach or suggest "selecting, by the computing device, an entity from the entities; and extracting, by the computing device, information about cognitive signals from the selected entity"” of claim 8. As discussed above it is the combination of Patel/Haupt/Grady/Das that teaches and suggests this amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686         

/JOHN P GO/Primary Examiner, Art Unit 3686